  8:19-cv-00547-LSC-MDN Doc # 31 Filed: 07/16/20 Page 1 of 1 - Page ID # 189




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

GIBBON PACKING, LLC,

                       Plaintiff,                                       8:19CV547

       vs.                                                     AMENDED ORDER FOR
                                                             SETTLEMENT CONFERENCE
UNITED STATES OF AMERICA,

                       Defendant.

       In accordance with the request of the parties,
       IT IS ORDERED:
       1.       The settlement conference before United States Magistrate Judge Michael D.
Nelson is continued to September 2, 2020, from 9:00 a.m. to 5:00 p.m. in Courtroom #6,
Roman L. Hruska United States Courthouse, 111 South 18th Plaza, Omaha Nebraska.
       2.       To avoid unnecessarily incurring travel and other expenses if the settlement
conference is canceled or postponed, any request for cancellation or postponement must be made
on or before August 13, 2020.
       3.       The    deadline     to   submit    a     confidential   settlement   statement   to
nelson@ned.uscourts.gov as outlined in the Court’s prior Order (Filing No. 25) is extended to
August 20, 2020.
       4.       The telephone conference set before the undersigned magistrate judge on August
13, 2020, is continued to August 24, 2020, at 9:30 a.m. for the purpose of reviewing any
outstanding issues that may be relevant prior to the settlement conference. Conference
Instructions are located at Filing No. 21 in this case.
       5.    All other provisions of the Court’s prior Order (Filing No. 25) remain in effect.


       Dated this 16th day of July, 2020.
                                                        BY THE COURT:

                                                        s./Michael D. Nelson
                                                        United States Magistrate Judge
